
	

114 HR 2786 : Cross-Border Rail Security Act of 2015
U.S. House of Representatives
2015-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 2786
		IN THE SENATE OF THE UNITED STATES
		September 29, 2015Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To require the Commissioner of U.S. Customs and Border Protection to submit a report on
			 cross-border rail security, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Cross-Border Rail Security Act of 2015. 2.Cross-border rail security (a)In generalNot later than 180 days after the date of the enactment of this Act, the Commissioner of U.S. Customs and Border Protection (CBP) shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the following:
 (1)The number of shipments entering the United States by rail annually that are determined to be high-risk by the Commissioner.
 (2)Specific details on the status of radiation detection units, by type, at each rail crossing on the northern and southern land borders as of such date of enactment.
 (3)An assessment of whether additional radiation detection equipment is necessary to ensure that all such high-risk cross-border rail shipments are examined with appropriate equipment.
 (4)A plan for ensuring that all relevant CBP personnel receive adequate training and guidance on the proper use of CBP’s Automated Targeting System for such high-risk cross-border rail shipments, the use of appropriate radiation detection equipment for examination of such high-risk cross-border rail shipments, and requirements for recording examination results.
 (b)GAO auditThe Comptroller General of the United States shall periodically audit U.S. Customs and Border Protection operations at rail crossings on the northern and southern international borders to ensure rail shipments are targeted, examined, and the results of such examinations properly documented.
			
	Passed the House of Representatives September 28, 2015.Karen L. Haas,Clerk
